OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                                                                                    AUSTIN




               Bomrsble                  &wtslle             HoDDM~~
               DiotrietAttorn.?
              Bi(           spring, Tax*5




                                         ?our rrpuert for
              rull,~ ccnel4rr.4 bf tair
              aur8t  68 follower




                                                                                                         pinion          thfr         auemtlon
                                                                                                     pntioaelJ drew2
                                                                                                     ot by the t&e-
                                                                                                     54 back to the
                                                                                                   oeaberr that have
                                                                                               nca the law lr uncoosti-

                                                                      rrnt ba.rtr<                       IA,-onthe             $usstlOC


                                                            u pleame sdriss                              a~ about ttlr                     sttsr.’
                          Opinion lo. O-4lW of thl8 4o$nrthent , a44raseod to
              you, dated April 1, 104L, hold Bwee Bill 744 Of the 47th
              Logllilaturo UnaDnrtltutioMl.   Thim 8ot   war a lDCS1 aot pro-
              viding   ~SO.cO per month tr8~vdingsx’p%~esefor    tb+ countf
              jUdg#   end aounty otidnlOQerD.   one aaction   Of the  eat l?-
              plied to Martlo County, T*xsD, a10rMJ.




L.   ..^ --   ...   . ..-.__..   ._ __ _- ______..-_   __   -_-.   --..-   ..-..   --....-..     ..-__   .---^..-_   _I _,.-   ___^__._.   ___.__..   _
pomorabla     Eartoll.        ~aDozml4, PI6* t


              Vtuler   tbr muthorltlo8 sited     and 8208       t&o r*88oa-
14   of   oplnionr       o-351 and O-4431 of thla drpnrtmult,
                       ROI.
rap188 ef uhlah mm loslosod herawithrar rour lntoraatlon,
it 18 our oplalon   thst   tha asPbar    el the romml88lonar8*
eoart of Yartlo county u&o h&d rraolvrd amnate frm Martin
county under the rbmo      drrarlbed   unoonstltutloorl act rould
b e liti:  fo r l r *fJnd  01lu’ 8uah monoyr     rrealrrd by thorn
fr o 0th edata th y wa r e  lrloed    ti it8 uaoonrtltutionaft~
by rlther tha OountJ attorney,       di8triat attsrm)      or Attor-
W, oweral of Sexaa.

                                                 Very   truly    your8